Title: From George Washington to Colonel Israel Shreve, 19 March 1778
From: Washington, George
To: Shreve, Israel



Sir
Head Quarters Valley Forge 19th March 1778

Having recd information that the Enemy has sent a Body of Troops said to be four Regiments, down the Delaware, which I am apprehensive are either designed to collect Forage and Cattle in Salem, Cumberland and Cape May Counties, or to go round and destroy the Salt Works upon the Sea Coast: I desire that you will march immediately with all the Men of your Regiment that are in Camp and fit for duty to the State of New Jersey and there take such a position as will be most convenient either to give protection to the inh⟨a⟩bitants upon the Delaware or to the Salt Works upon the Coast as the Enemy may make their descent.
If they do not land in Jersey, you will employ your Men in collecting Cattle from Salem and Cumberland Counties, untill such time as you shall receive orders to return. Colo. Hug the Commy of purchases will attend you and settle for the Cattle. I have dispatched an Express to Govr Livingston to give notice to the Militia, that they may be ready to join you if wanted. I desire you will inform me regularly of all your proceedings. I wish you success and am Sir Yr most obt Servt

Go: Washington

